PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/337,612
Filing Date: 28 Mar 2019
Appellant(s): NTT DOCOMO, INC.



__________________
Kevin A. Kuelbs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 7/13/2022, appealing from the office action
 mailed January 13, 2022.
EXAMINER’S ANSWER
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant's statement of the grounds of rejection to be reviewed on appeal. Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION." 

(2) Response to Argument
Response to Arguments Presented by Appellant With Respect to the Rejections of Claims 7, 10-11 and 14-17 Over Goto in view of Nam in view of Tang and further in view of Papasakellariou.

Regarding independent claim 7, Appellant submitted that the combination of Goto, Nam, Tang and Papasakellariou does not teach or suggest: “wherein a time interval in which the PDCCH is transmitted is different from the time interval in which the PDCCH is monitored” as recited in claim 7 (Appeal Brief, Page 16, 2nd  Paragraph).

	Specifically, the Appellant has submitted the following arguments:
“ …Tang discloses, in paragraph [0104 ]-[0108], that the PDCCH monitoring valid-time information includes “a moment at which the PDCCH is monitored” . Tang, further discloses “…monitoring and detecting the PDCCH according to a PDCCH monitoring indication information, and that the PDCCH includes DCI for determining an uplink scheduling resource indication”.  However, Tang does not teach or suggest wherein a time interval in which the PDCCH is transmitted is different from the time interval in which the PDCCH is monitored as recited in claim 16…”. (Appeal Brief, Page 16, 2nd Paragraph)

“ …Tang discloses, (in paragraph [0103]), that the uplink scheduling resource indication includes the indication information, which is used to monitor the PDCCH. However, Tang does not teach or suggest the received UL grant is received on the PDCCH… Tang’s silence regarding the indication information being received in the PDCCH” (Appeal Brief, Page 17, 4th Paragraph)


However, the Examiner respectfully disagrees with the Appellant and asserts that the combination of Goto, Nam, Tang and Papasakellariou renders the claimed invention obvious as broadly presented in independent claim 7.

Prior to addressing each of the arguments of the Appellant as listed above, the Examiner submits that the claims have been given the broadest reasonable interpretation in light of the specification as directed by MPEP 2111. Independent claim 7 is directed to a user terminal monitors a downlink (DL) control channel and receives downlink control information (DCl) that includes time interval information, 2which indicates a time interval for monitoring the DL control channel, and controls monitoring of the DL control channel based on the time interval information. 


Per MPEP 2111, one of ordinary skill in the arts may look into the disclosure of the application in order to shed light on the claim limitations present in the claims. However, the Examiner submits that the claim limitations are presented in a broad manner and thus, the broadest reasonable interpretation in light of the specification has been applied by the Examiner in the examination of the claims.




Regarding argument (I), the Appellant argues that Tang does not teach or suggest: “wherein a time interval in which the PDCCH is transmitted is different from the time interval in which the PDCCH is monitored”. Examiner submits that Tang teaches a PDCCH monitoring indication information includes monitoring valid-time information, so that the terminal monitors the PDCCH according to the PDCCH monitoring valid-time information. [Therefore, the UE receives the DCI with a UL grant and PDCCH monitoring valid-time before monitoring the PDCCH] (Tang; Par. [104]-[105], [599]-[600]). The PDCCH monitoring valid-time information includes at least one of the following: sixth indication information instructing to start monitoring the PDCCH at the preset time after receiving the handover command; valid duration or a valid quantity of times of the PDCCH; or a moment at which the PDCCH is monitored. (Tang; Par. [106]-[108], [601]-[605])
	
The monitoring period, described by the PDCCH monitoring valid-time, is performed in a period different from the period at which the resource allocation indication [UL Grant] is transmitted. Generally, PDCCH is transmitted from a device [Base Station] different from the device that performs the monitoring [User Equipment]. What is disclosed by Tang is two devices; one is doing the transmission and the other is doing the monitoring. It is obvious that the two actions [Transmission and Monitoring] are done in different times. (Tang; Par. [225]-[230])

Therefore, and for the reasons set above, the combination of Goto, Nam, Tang and Papasakellariou teaches: “wherein a time interval in which the PDCCH is transmitted is different from the time interval in which the PDCCH is monitored” as recited in claim 7.

Regarding argument (II), The Appellant argues that Tang does not teach or suggest that the received UL grant is received on the PDCCH. Examiner submits that the uplink scheduling resource indication disclosed in Tang is mapped to the UL grant. The indication information of the uplink scheduling resource indication includes physical downlink control channel PDCCH monitoring indication information used to instruct the user terminal to monitor a PDCCH of the target cell. (Tang; Par. [51]-[52]) The user terminal determines, according to the downlink control information DCI transmitted on the detected PDCCH, the uplink scheduling resource indication of the target cell. As well known in the art, DCI is used to carry UL grants, Therefore, UL grant is transmitted on the detected PDCCH [DCI transmitted on the detected PDCCH carries the UL scheduling resource allocation indication to the UE. resources in the UL scheduling resource allocation indication are mapped to the claimed blank resources] (Tang; Par. [103])

Therefore, and for the reasons set above, the combination of Goto, Nam, Tang and Papasakellariou teaches that the received UL grant is received on the PDCCH.

In conclusion Examiner turns to MPEP 2111.01, which states in part: “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). Examiner submits that all terms in the claims were given their plain meanings and the broadest interpretation, in light of description provided in the specifications. 


(3) Related Proceeding(s) Appendix
No decision rendered by a court or the board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.

For the above reasons, it is believed that the rejections of claims 1-4 and 6-20 should be sustained.

Respectfully submitted,
 /R.K.F/ Examiner, Art Unit 2413                                                                                                                                                                                                                                                                                                                                                                                     

Conferees:

/REDENTOR PASIA/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.